Citation Nr: 9909117	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for residuals of a 
right ankle sprain, status post reconstruction with retained 
pins in the lateral malleolus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1991 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1995, by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Initially, the Board notes that in order to comply with a 
recent opinion by the United States Court of Appeals for 
Veterans Claims (formerly known as the Court of Veterans 
Appeals prior to March 1st, 1999) (hereinafter, "the 
Court"), in Fenderson v. West, 12 Vet. App. 119 (1999), the 
issue on appeal has been recharacterized as entitlement to an 
increased initial rating for residuals of a right ankle 
sprain, status post reconstruction with retained pins in the 
lateral malleolus.  In Fenderson, 12 Vet. App. 119 (1999), 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning his appeal of the initial rating of the 
service-connected right testicle disability.  Specifically, 
the Court noted that the RO "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  at 132, (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC. 
Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the appellant's service-connected residuals of a 
right ankle sprain, status post reconstruction with retained 
pins in the lateral malleolus, rather than as a disagreement 
with the original rating awarded for this condition.  
However, the RO's February 1996 Statement of the Case and May 
1998 Supplemental Statement of the Case provided the 
appellant with the applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
the initial disability evaluation for this condition.  In 
addition, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of the initial disability evaluation.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected residuals of a right ankle sprain, 
status post reconstruction with retained pins in the lateral 
malleolus.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Review of the record reveals significant confusion 
surrounding the scheduling of a hearing before a Member of 
the Board.  In May 1997, this case was returned to the RO to 
allow the appellant to be scheduled for a hearing before a 
Member of the Board at the RO.  In July 1998, the appellant 
submitted correspondence to the RO on a VA Form 9 in which he 
indicated that his ankle disorder had continued to increase 
in severity.  He requested that VA examine his ankle in an 
effort to accurately determine the nature and severity 
service-connected disorder.  He further indicated that he had 
moved his residence to Danville, Virginia, and provided his 
new address.  However, in October 1998, the RO sent notice of 
the hearing before a Member of the Board, scheduled for 
November 20th, 1998, to his prior address in Montgomery, 
Alabama.  The record reflects that the appellant failed to 
report for the scheduled hearing and the claims folder was 
returned to the Board.

In view of the above circumstances and the appellant's 
assertions regarding the severity of his ankle disorder, the 
Board believes that additional development is necessary prior 
to appellate consideration of this case.  In light of the 
apparent confusion surrounding the appellant's address, the 
RO must undertake efforts to determine his correct address 
and then verify that he still desires a hearing before a 
Member of the Board.  Furthermore, the appellant has 
indicated that the ankle disorder has recently increased in 
severity.  The Court has held in Snuffer v. Gober, 10 Vet. 
App. 400 (1997), that VA did not fulfill its statutory duty 
to assist when it did not conduct a contemporaneous 
examination before issuing a decision denying an increased 
rating based upon results from an examination conducted two 
years before, where the appellant had complained after that 
examination of an increase in his service-connected symptoms.  
Accordingly, the RO should also schedule the appellant for 
the appropriate VA examination in an effort to determine the 
current level of disability attributable to the right ankle 
disorder.

In an effort to provide an adequate record upon which to 
fairly decide the merits of the appellant's claim, and in an 
effort to assist the appellant in the development of his 
claim, this case is REMANDED for the following action:

1.  While this case is in remand status, 
the appellant and his representative may 
submit additional evidence and/or 
argument on the appealed issue.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995). The appellant is further advised 
that he should assist the RO, to the 
extent possible, in the development of 
his claim, and that failure to cooperate 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

2.  The appellant, with the assistance of 
his representative, should be requested 
to provide a list with the dates and 
locations of any treatment for his 
service-connected right ankle disorder 
from 1997 to the present time.  The RO 
should make arrangements to obtain 
records from the sources listed by the 
appellant. The Board is particularly 
interested in all the records of any 
treatment afforded to the appellant at VA 
facilities.  The RO should also make sure 
that the records of any private treatment 
afforded to the appellant are obtained.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).  All the 
records obtained should be made part of 
the claims folder.

3.  After the aforementioned records are 
associated with the claims folder, the RO 
should schedule the appellant for a 
comprehensive VA examination to determine 
the current extent and severity of his 
service-connected right ankle disability.  
The entire claims folder, a copy of this 
remand, and a copy of all the applicable 
rating criteria must be made available 
to, and reviewed by the examiner prior to 
the examination.  All diagnostic tests 
and studies deemed necessary by the 
examiner to include x-rays should be 
conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  

a.  With respect to the functioning 
of the appellant's right ankle, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, 
muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the joint, 
loose motion, crepitus, deformity or 
impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  In that the 
examination is to be conducted for 
compensation rather than for 
treatment purposes, the physician 
should specifically address the 
functional impairment of the 
appellant's right ankle in 
correlation with the criteria set 
forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 
(1998).  The examiner should provide 
a description of the effect of any 
pain on the function and movement of 
the right ankle.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); See 38 
C.F.R. § 4.40 (1998) (functional 
loss may be due to pain, supported 
by adequate pathology).  See also 
Arnesen v. Brown, 8 Vet.App. 432 
(1995).  In particular, it should be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation 
on normal functioning of the ankle 
caused by pain. The examiner must 
conduct range of motion (ROM) 
testing, and should report the exact 
ROM of the right ankle.  The ROM 
results should be set forth in 
degrees, and the report should 
include information as to what is 
considered "normal" range of 
motion.   See 38 C.F.R. § 4.46 
(1998); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report fails to comply with the 
instructions noted above or adequate 
respond to the specific opinions 
requested, the report must be returned to 
the physician for corrective action. 38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the issue on appeal, as 
alluded to above, with consideration of 
all the evidence of record to include all 
evidence obtained as a result of this 
remand and the Court ruling on Fenderson 
v. West 12 Vet. App. 119 (1999).  The 
readjudication of the ankle disability 
must be within the analytical framework 
provided by the Court in DeLuca, supra.  
In so doing, the RO must consider 
alternative diagnostic criteria that may 
be applicable for this disability, to 
include separate ratings for any 
additional functional loss caused by 
pain, etc.  Further, the RO's 
consideration of referring this claim for 
an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.

6.  In addition to the above, the RO is 
advised to consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).


If any benefit, for which a notice of disagreement has been 
filed remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 8 -


